Citation Nr: 0832947	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  06-14 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for right ear hearing 
loss.

3.  Whether new and material evidence has been presented to 
reopen the claim of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to March 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
notice of disagreement was filed in December 2005, a 
statement of the case was issued in April 2006, and a 
substantive appeal was received in May 2006.  The veteran 
testified at a videoconference hearing before the Board in 
August 2008.

The issues of entitlement to service connection for tinnitus 
and bilateral hearing loss on a de novo basis are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A Board decision dated in April 1985 denied entitlement 
to service connection for high frequency hearing loss of the 
right ear.

2.  Additional evidence received since the April 1985 Board 
decision is new to the record, relates to an unestablished 
fact necessary to substantiate the merits of the claim of 
service connection, and raises a reasonable possibility of 
substantiating the claim.

3.  An unappealed RO rating decision dated in November 1989 
denied entitlement to service connection for tinnitus.

4.  Additional evidence received since the November 1989 
rating decision is new to the record, relates to an 
unestablished fact necessary to substantiate the merits of 
the claim of service connection, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1985 Board decision denying service connection 
for high frequency hearing loss of the right ear is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2007).

2.  New and material evidence has been received since the 
April 1985 denial, and the claim of entitlement to service 
connection for right ear hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The November 1989 rating decision denying service 
connection for tinnitus is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

4.  New and material evidence has been received since the 
November 1989 denial, and the claim of entitlement to service 
connection for tinnitus is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issues of whether new and material evidence has been 
received to reopen the claims of service connection for 
tinnitus and right ear hearing loss, no further discussion of 
VCAA is necessary at this point.  The matter of VCAA 
compliance with regard to the claims of service connection 
for tinnitus and bilateral hearing loss will be addressed in 
a future merits decision after action is undertaken as 
directed in the remand section of this decision.   

New and Material Evidence Criteria & Analysis

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the 
RO is to issue a statement of the case.  38 C.F.R. § 19.26.  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen his claim was filed after August 29, 
2001 (it was filed in February 2004); consequently, the 
current version of § 3.156 applies.  38 C.F.R. § 3.156(a) 
provides as follows:

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis.  Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.

If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

Right Ear Hearing Loss

By Board decision in April 1985, the Board denied service 
connection for right ear hearing loss.  In February 2004, the 
veteran filed a claim to reopen entitlement to service 
connection for right ear hearing loss.  The evidence that 
must be considered in determining whether new and material 
evidence has been submitted in this case is that evidence 
added to the record since the issuance of the Board decision 
in April 1985.  

The Board notes here that the RO determined that new and 
material evidence was not received to reopen the claim.  
However, regardless of the RO's determination as to whether 
new and material evidence was received to reopen the claim, 
the Board is not bound by that determination and must 
nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

At the time of the April 1985 decision, the veteran's service 
medical records, private medical records, and an August 1983 
VA examination were on file.  The August 1983 VA examiner 
diagnosed deafness.  

Evidence received since the April 1985 decision denying 
service connection is new and material.  Specifically, since 
the prior denial, private medical records from Dr. G.B. dated 
in June 1989 reflect that Dr. G.B. found that the auditory 
thresholds transcribed in the service discharge audiogram 
report are not terribly credible.  Dr. G.B. found that there 
was a chance that the veteran's VA claim was denied in error.  
The new evidence bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim of service connection.  The claim, 
therefore, is reopened.  38 U.S.C.A. § 5108. 

Tinnitus

By rating decision in November 1989, the RO denied service 
connection for tinnitus.  The veteran did not file an appeal, 
thus the rating decision is final.  38 U.S.C.A. § 7105.  In 
February 2004, the veteran filed a claim to reopen 
entitlement to service connection for tinnitus.  The evidence 
that must be considered in determining whether new and 
material evidence has been submitted in this case is that 
evidence added to the record since the issuance of the rating 
decision in November 1989.  

At the time of the November 1989 decision, the veteran's 
service medical records, private medical records, and an 
August 1983 VA examination were on file.  The August 1983 VA 
examiner found no history of tinnitus.  

Evidence received since the November 1989 decision denying 
service connection is new and material.  Specifically, since 
the prior denial, private medical records from Dr. G.B. dated 
in September 2003 reflect that Dr. G.B. made an assessment of 
tinnitus.  The new evidence bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection.  The 
claim, therefore, is reopened.  38 U.S.C.A. § 5108. 





ORDER

The application to reopen the claim for service connection 
for right ear hearing loss is granted.

The application to reopen the claim for service connection 
for tinnitus is granted.


REMAND

The Board acknowledges that the veteran has been a Licensed 
Practical Nurse since before entering service.  The Board 
recognizes that such training renders the veteran medically 
competent to some extent.  

Private medical records from Dr. G.K.J. dated in November 
1983 reflect that Dr. G.K.J. opined that it seems reasonable 
to assume that at least a significant portion of the 
veteran's predominantly right-sided, high frequency, 
sensorineural hearing loss was obtained during loud noise 
exposure from military service.  Private medical records from 
Dr. G.B. dated in June 1989 reflect that Dr. G.B. found that 
there was a chance that the veteran's VA claim was denied in 
error.  

The veteran underwent a VA examination in October 2004.  The 
VA examiner diagnosed bilateral hearing loss and tinnitus and 
opined that bilateral hearing loss and tinnitus are less 
likely related to military.  The Board notes that the veteran 
testified that the October 2004 VA examiner did not review 
any medical records and treated the veteran with a lot of 
disrespect.  However, the Board finds nothing in the record 
which indicates that the October 2004 VA examiner did not 
give the veteran a fair and balanced examination.  Moreover, 
the examiner made reference to previous medical records.  
There is nothing in the report to suggest that the 
examination was not conducted in a professional manner or 
that the opinion offered was biased.  However, based on the 
private medical opinions and the veteran's medical 
competency, a new VA examination is now necessary.

Finally, the Board also notes that during the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the Veterans Claims 
Assistance Act of 2000 (VCAA) notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claims of service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  As these questions are involved in the present 
appeal, and in light of this matter being remanded for 
additional development, the RO is instructed to provide 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also include 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be furnished a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of any 
current bilateral hearing loss and 
tinnitus.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examinations.  Any current bilateral 
hearing loss and tinnitus capable of 
diagnosis should be clearly reported.  If 
current bilateral hearing loss or 
tinnitus is diagnosed, then the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that such 
bilateral hearing loss or tinnitus is 
causally related to the veteran's active 
duty service, to include duties during 
active duty service.  A rationale for 
such opinions should be furnished. 

3.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claims 
of service connection for bilateral 
hearing loss and tinnitus.  Unless the 
benefits sought are granted, the veteran 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


